       Case 1:19-cv-04246-JPC-RWL Document 69 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------------- X
                                                                       :
KIRAN VUPPALA,                                                         :
                                                                       :
                                    Plaintiff,                         :   19-CV-4246 (JPC)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
TAPESTRY MANAGEMENT LLC et al.,                                        :
                                                                       :
                                    Defendants                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of Defendants’ letter-motion requesting a pre-motion conference in

advance of its forthcoming Motion to Dismiss (Dkt. 60) and Plaintiff’s response to Defendant’s

pre-motion letter (Dkt. 66). Upon reviewing the parties’ letters, the Court finds that a pre-motion

conference is not necessary, and that Defendants may proceed in filing the Motion to Dismiss.

Defendants’ motion papers are due by January 11, 2021. Plaintiff’s opposition papers are due by

January 25, 2021. Defendants’ reply papers, if any, are due February 1, 2021.

        In accordance with the Court’s Individual Rules and Practices for Civil Cases, requests for

extensions or adjournment may be made only by letter-motion filed on ECF and must be received

at least 48 hours (i.e., two business days) before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests

were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given
      Case 1:19-cv-04246-JPC-RWL Document 69 Filed 12/22/20 Page 2 of 2




by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: December 22, 2020                           __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
